Citation Nr: 0315165	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  97-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for residuals of a shell fragment wound to the left 
leg, involving Muscle Groups XIII and XIV.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In August 1996, the 
RO granted service connection for residuals of a shell 
fragment wound to the left leg, involving Muscle Groups XIII 
and XIV, and assigned a 10 percent disability evaluation.  In 
December 1996 the RO denied entitlement to TDIU.

In March 1999 the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The residuals of a shell fragment wound to the left leg 
are not productive of moderately severe injury to Muscle 
Groups XIII and XIV or limitation of motion of the left hip, 
thigh or leg.

2.  The veteran is in receipt of service connection for 
residuals of a splenectomy evaluated as 20 percent disabling; 
anemia secondary to a splenectomy, residuals of a shell 
fragment wound to the abdomen involving Muscle Group XIX, 
residuals of a shell fragment wound to the left leg involving 
Muscle Groups XIII and XIV, residuals of a shell fragment 
wound to left axilla involving Muscle Group VI, and residuals 
of a shell fragment wound to the right knee, each separately 
evaluated as 10 percent disabling; and residuals of  shell 
fragment wounds to the right and left buttocks and back 
involving Muscle Group XX, all respectively rated at zero 
percent. The veteran's combined total disability rating is 60 
percent.

3.  The veteran has a two-year high school education, and 
occupational experience in the oil field industry and farm 
work; he currently is employed as a car wash attendant.

4.  The veteran's service connected disabilities do not 
render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an inital rating in excess of 10 percent 
for the residuals of shell fragment wounds to the left leg, 
involving Muscle Groups XIII and XIV have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.56, 4.73, Diagnostic Codes 5252, 5253, 5256, 5260, 
5261, 5313, 5314, 7805 (2002).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of an increased evaluation 
for residuals of a shell fragment wound to the left leg, 
involving Muscle Groups XIII and XIV, and a total rating 
based on individual unemployability due to service-connected 
disabilities, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
the veteran's service medical records and VA treatment 
records.  Furthermore, the veteran has been afforded VA 
medical examinations to evaluate his service connected 
disabilities.  With regard to providing assistance to the 
veteran it is also noted that he has been notified of the 
applicable laws and regulations which set forth the criteria 
for increased evaluations and a total disability rating based 
on service connected disabilities.  The discussions in the 
rating decisions and statements of the cases have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Information 
requested in the March 1999 Board remand has been obtained.  
In a March 2003 Supplemental Statement of the Case, the 
veteran was furnished notice of the new 38 C.F.R. § 3.159, to 
include the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Considering the foregoing, the Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.   

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. The schedular 
criteria for muscle injuries as well as the provisions of 38 
C.F.R. 4.55, 4.56 which relate to evaluation of muscle 
injuries were revised effective July 3, 1997.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 
3-97.

The Board has carefully considered the evidence of record in 
light of the applicable rating criteria and concludes that 
the rating criteria that became effective on July 3, 1997, 
are not in their practical effect more favorable to the 
veteran than those in effect prior to that date. the revised 
schedule was not promulgated to substantively change the 
criteria, but rather to update this portion of the rating 
schedule to ensure that it uses current medical terminology 
and unambiguous criteria. 

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. 38 C.F.R. § 4.55 (e) (2002).

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement. Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments. 38 C.F.R. 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use. Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements. Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups. Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. 4.56(d)(4).

Under Diagnostic Code 5313, functions of Muscle Group XIII 
include extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt-over-pulley action 
at knee joint.  Posterior thigh group, and hamstring complex 
of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; 
(3) semitendinosus.  A noncompensable rating is warranted if 
there is only slight damage to Muscle Group XIII.  A 10 
percent rating is warranted if there is moderate damage.  A 
30 percent rating is warranted for moderately-severe damage.  
A 40 percent rating is warranted if the muscle damage is 
severe in degree.  

Under Diagnostic Code 5314, functions of Muscle Group XIV 
include extension of the knee (2, 3, 4, 5) simultaneous 
flexion of hip and flexion of knee (1); tension of fascia 
lata and iliotibial (Maissat's) band, acting with Muscle 
Group XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2). It includes 
the muscles of the anterior thigh group: (1) Sartorius; (2) 
rectus femoris; (3) vastus externus; (4) vastus intermedius; 
(5) vastus internus; and (6) tensor vaginae femoris.  An 
injury to Muscle Group XIV is rated as noncompensable if 
slight; as 10 percent disabling if moderate; and as 30 
percent disabling if moderately severe.  A severe injury will 
be rated as 40 percent disabling.

Under Diagnostic Code 7805, other scars are to be rated on 
limitation of function of part affected.

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation. Where flexion is limited to 30 degrees, a 20 
percent evaluation is contemplated, and a 30 percent 
evaluation is assigned where flexion is limited to 20 
degrees. Where flexion is limited to 10 degrees, a 40 percent 
evaluation is contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned. Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated. Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.   
Normal hip flexion and abduction are to 0 to 125 degrees and 
0 to 45 degrees, respectively. 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when the limitation is to 30 
degrees, and a 10 percent evaluation when the limitation is 
to 45 degrees. 

Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when the limitation is to 15 
degrees, and a 10 percent when the limitation is to 10 
degrees. 38 C.F.R. § 4.71a.  Normal extension and flexion of 
a knee are to 0 and 140 degrees, respectively. 38 C.F.R. § 
4.71a, Plate II.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a). Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service- 
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability. 38 C.F.R. §§ 3.340, 3.341, 
4.16.

If threshold requirements pursuant to 38 C.F.R. § 4.16(a) are 
not met, the veteran must still be considered for individual 
unemployability pursuant to 38 C.F.R. § 4.16(b), considering 
extra schedular requirements.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  The provisions of 38 
C.F.R. § 4.16(b) allow for extraschedular consideration of 
cases in which veterans who are unemployable due to service-
connected disabilities do not meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a)


Factual Background

Service medical records confirm that in April 1970 while in 
the Republic of Vietnam, the veteran sustained multiple 
shrapnel wound injuries, to include a wound to the left lower 
extremity, when a booby trap exploded.  A surgical record 
revealed four 3-6 centimeter wounds along the left lower 
extremity.  Treatment consisted of debridement of the wounds 
and delayed primary closure with 3-0 Nylon sutures.   The 
veteran was discharged from a hospital in late June 1970 at 
which time it was reported that he was completely healed.  He 
was returned to unrestricted duty.   No pertinent 
abnormalities were reported on the veteran's discharge 
physical examination report.   Interim postservice medical 
records are unavailable.

VA medical examinations of scars and muscles performed in 
July 1996 revealed that the veteran was employed 7 days per 
week at a farm collecting chicken eggs.  He complained of 
pain and weakness, and denied muscle illness or conditions.  
A physical examination revealed that left lower extremity 
tissue loss was 3 percent.  Damage to nerves was described as 
superficial and muscle strength was reported as 5/5 
throughout.  There was no evidence of pain or muscle hernia.  
An examination of the left leg scars revealed: A 1/2 by 10 
centimeter scar with 0 percent muscle loss; a 1 by 9 
centimeter scar, laterally, with 1 percent muscle loss; a 1 1/2 
by 4 1/2 centimeter scar with 1 percent muscle loss; a 1 by 4 1/2 
centimeter posterior scar with 0 percent muscle loss; and a 1 
by 4 centimeter anterior scar with 0 percent muscle loss.  

The July 1996 medical examination also revealed 5 percent 
tissue loss of the left upper extremity anterior axillary 
line; 1 percent tissue loss left and right buttocks, 
respectively; 5 percent abdomen tissue loss; and 2 percent 
tissue loss right lower extremity.  The examiner indicated 
that most of the scars were slightly sensitive, tender, and 
depressed.  There was no adherence, herniation, swelling, 
ulceration, or limitation of an affected part.  The diagnoses 
were:  Status post multiple hand grenade shrapnel fragment 
injuries sustained with injury to Muscle Groups 9, 20, 17, 
13, 14, and 11; multiple shrapnel fragment wounds of the 
trunk and all 4 extremities secondary to hand grenade 
explosion 4/5/70.    

A July 1996 hematologic disorder examination revealed that 
the veteran had received treatment for iron deficiency 
anemia. Hospital records in 1996 reveal ongoing treatment for 
anemia.  

A VA Application for Increased Compensation Based on 
Unemployability was received in December 1996.  The veteran 
reported that he last worked full time in January 1994, and 
that he became too disabled to work in February 1994.  He 
listed work experience as a rig supervisor and an oil field 
worker. He reported a two-year high school education.

At a VA medical examination in September 1999, the veteran 
complained of chronic pain of the low back, right and left 
abdomen, left shoulder, left and right leg, and left and 
right knee.  The veteran rated the pain as a 4 on a scale of 
1 to 10.  The diagnoses were: Incisional hernias, large; old 
fracture of lumbar spine; post splenectomy; obesity; coronary 
artery disease.  
 
At a January 2001 VA medical examination of the joints, it 
was reported that the veteran indicated that his wounds made 
it more difficult as he got older, particularly with heavy 
use and prolonged standing.  It was reported that since 
service the veteran had performed manual labor in the oil 
fields.  He was semi-retired, working in a car wash.  A 
physical examination of the lower extremities revealed no 
significant tenderness in any place, and full range of motion 
of the hips and knees. He walked with a normal gait.  The 
examiner indicated that the veteran had received what 
appeared to be appropriate disability for soft tissue damage, 
surgical intervention and scarring and now some residual with 
aching with heavy use.  
  
In July 2002 surgery for an unrelated medical problem was 
performed at a VA facility.  A physical examination of the 
musculoskeletal system revealed 2 plus reflexes in all four 
extremities and bilateral muscle tone and strength in all 
four extremities.  A neurological examination revealed no 
abnormalities
   
A VA medical examination of scars was performed in March 
2003.   It was reported that the veteran denied any current 
scar symptoms. It was indicated that the veteran had been a 
car wash attendant for three years and that his ability to 
work was not limited.  The physical examination revealed a 25 
by 1 centimeter midline abdominal cavity scar; 5 and 7 
centimeter scars on the left lateral thigh; 4, 6, and 7 
centimeter well healed scars located on the right leg and 
behind the leg; a 4 centimeter scar on the right buttock; a 
12 centimeter scar on the lumbosacral spine; and a 12 
centimeter scar on the right arm, lateral aspect.  The 
examiner stated that the veteran's scars were not tender upon 
palpation and were without ulceration or depression, and 
there was no tissue loss, inflammation, edema or gross 
disfigurement or limitation of function. The diagnosis was:  
Multiple scars to include left leg.  It was opined that the 
scars did not limit the veteran's ability to work as a care 
wash attendant.   

At a March 2003 VA medical examination of the joints, it was 
reported that the shrapnel wound to the left leg was in the 
thigh area laterally, and affected the vastus lateralis.  The 
veteran complained of some increasing pain that was described 
as mild, and mild loss of strength in the lower extremities. 
The physician indicated that there was no loss of muscle 
strength in the vastus lateralis and there was good range of 
motion of the knee joint.  The physician opined that the 
veteran's shrapnel injuries were all slight in nature as to 
their effect on muscle groups, and there was no loss of 
strength or decreased range of motion of joints of affected 
muscle groups. It was stated that he did not feel the 
shrapnel wounds would affect employability.  The veteran 
worked in the oil fields for 20 years doing manual labor 
following the injuries, demonstrating that they did not 
affect employability.   

A March 2003 VA medical examination of the muscles deferred 
to the medical examination of the joints for physical 
findings.  It was reported that the veteran was able to 
perform all activities of daily living, and that he was able 
to work at a car wash as an attendant over the past three 
years without missed time.  The diagnosis was:  Shrapnel 
injury with multiple muscle group injuries.    

A VA hemic disorder examination was performed in March 2003.  
It was reported that the veteran had a history of elevated 
platelet count secondary to the absence of his spleen.  The 
veteran had not had any need for antibiotics or frequent 
infections.  He denied fatigability or weakness precluded by 
light manual labor.  He had headaches three or four times a 
week.  An evaluation of the abdomen revealed a healed 
incisional scar and no organomegaly or tenderness to 
palpation.  Laboratory findings revealed hematocrit was 44.8 
and his platelet count was 558.  The diagnosis was 
thrombocytosis with status post splenectomy, secondary to 
shrapnel injury.  It was opined by the clinician that the 
veteran's splenectomy and slightly elevated platelet count 
did not render him unable to be employed.    






  
I.  Residuals of Shell Fragment Wounds to the Left Leg, 
involving Muscle Groups XIII and XIV


The veteran is currently in receipt of a 10 percent 
disability evaluation for moderate disability of Muscle 
Groups XIII and XIV as result of residuals of shell fragment 
wounds to the left leg.  

The record shows that in April 1970, the veteran sustained 
multiple shell fragment wounds to the left lower extremity, 
which were debrided and sutured during a course of 
hospitalization. Injuries to Muscle Groups XIII and XIV 
clearly were no more than slight. The veteran was released 
from the hospital in May 1970, at which time he was 
clinically declared healed and he was returned to duty 
without restrictions.  There is no medical evidence that 
suggests or indicates the veteran sustained through-and-
through or deep penetrating wounds to the left leg during 
service or that there was prolonged infection or sloughing of 
the left leg wounds necessitating prolonged hospitalization.  
The most recent medical evidence reveals left leg shrapnel 
injuries affecting the left vastus lateralis muscle.  The 
most recent physical examination findings and medical data do 
not reveal evidence of loss of left leg muscle strength.  It 
is also noteworthy that Muscle Groups XIII and XIV include 
functions of the hip and knee, as a result limitation of 
motion of those joints should be considered.  The most recent 
VA medical examination of the joints revealed that there was 
no decreased range of motion of any affected joints. There is 
no evidence of any associated functional impairment or 
limitation of motion of the left hip or left leg.   Further, 
the veteran has denied any current symptoms concerning his 
scars, which are healed, and it has been clinically reported 
that the scars do not affect any limitation of function.  No 
attributable neurological deficits are shown either.  
Moreover, the veteran's shrapnel injuries have been 
clinically described as slight. 
  
The Board concludes that these findings do not equate to the 
requirements necessary for a moderately severe injury to 
Muscle Group XII or XIV.  The Board finds that the veteran's 
residuals of shell fragment wounds to the left leg, involving 
Muscle Groups XIII and XIV do not approximate the criteria 
necessary for a higher disability evaluation. 38 C.F.R. § 
4.7.  Furthermore, in that consideration of left hip and leg 
joints has been made, the Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45 is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran has complained of 
pain and weakness yet they are not specifically attributable 
to his service connected disability nor is there any 
supporting objective evidence.  A review of the medical 
evidence does not reflect objective evidence of pain greater 
than that contemplated by the current rating. Thus, the Board 
finds that 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis 
for a higher rating.

Additionally, the record shows that the veteran is employed 
and that he has not missed time from work in three years.  In 
this regard this case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, requiring consideration on an extraschedular 
basis. 38 C.F.R. § 3.321(b).
 
The weight of the evidence is against the veteran's claim, 
and entitlement to an initial evaluation greater than 10 
percent for residuals of shell fragment wounds to the left 
leg involving Muscle Groups XIII and XIV is not warranted.
 

II.   TDIU
 
Service connection is in effect for a splenectomy evaluated 
as 20 percent disabling; anemia secondary to a splenectomy, 
residuals of a shell fragment wound to the abdomen involving 
Muscle Group XIX, residuals of a shell fragment wound to the 
left leg involving Muscle Groups XII and XIV, residuals of a 
shell fragment wound to left axilla involving Muscle Group 
VI, and residuals of a shell fragment wound to the right 
knee, are each separately evaluated as 10 percent disabling.  
Residuals of shell fragment wounds to the right and left 
buttocks and back involving Muscle Group XX are rated at zero 
percent. The veteran's combined total rating is 60 percent.

The veteran's combined total rating is 60 percent, and his 
disabilities do not meet the percentage criteria for a total 
rating for compensation purposes under 38 C.F.R. § 4.16(a). 

Even though the veteran's disability evaluations fail to meet 
the aforementioned percentage requirements to warrant 
entitlement to a total disability, consideration of his claim 
on an extraschedular basis is still warranted pursuant to 38 
C.F.R. § 4.16(b).  Applicable regulation provides that it is 
the established policy of the VA that all veteran's who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. When considering this issue, the 
Board will consider the veteran's service-connected 
disabilities, employment history, education and vocational 
attainment and all other pertinent factors.  The Board must 
also consider 38 C.F.R. §§ 4.16(b) and 3.321(b)(1), 
permitting such a rating on an extraschedular basis.

The Board has reviewed the evidentiary data and concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to TDIU benefits. The evidence 
shows that while the veteran has significant disablement, his 
service connected disabilities are not such to render him 
unemployable.  The multiple shell fragment wound residuals 
include some scarring, yet there is no indication from the 
medical data that they result in substantial disablement, 
sufficient to preclude substantially gainful employment.  The 
clinical data has essentially indicated little if any 
functional loss in terms of musculature strength or their 
affect on joints due to the service connected shell fragment 
wounds.  In fact, a VA physician has opined that the shrapnel 
injuries are slight, and that they do not affect the 
veteran's employability.  While the veteran apparently has 
some elevated blood platelet levels and has been treated for 
anemia in the past a result of the service connected 
splenectomy, in the most recent medical examinations it was 
specifically indicated that the residuals of the splenectomy 
and thrombocytosis did not render the veteran unable to be 
employed.  Furthermore, and probably most importantly, the 
records indicate that the veteran is currently employed and 
it has been reported that he has worked as a carwash 
attendant without any loss of time at work for three years.  

In this regard, the totality of the evidence does not 
demonstrate that the veteran is unable to secure or follow a 
substantially gainful occupation solely by reason of his 
service-connected disabilities. There is no persuasive 
evidence of record demonstrating that the veteran's service-
connected disabilities alone render him unemployable, nor is 
the evidence in a state of equipoise on that question. To the 
contrary, the totality of the evidence suggests that the 
veteran is employed and is capable of substantially gainful 
employment.  There is no persuasive evidence of record 
demonstrating or suggesting that the veteran in unemployable 
as a result of his service-connected disabilities.  Also 
regarding the foregoing the veteran's service-connected 
disabilities have not been shown to result in marked 
interference with employment. Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture. Entitlement to 
TDIU is not warranted.



ORDER

Entitlement to an initial evaluation greater than 10 percent 
for residuals of a shell fragment wound to the left leg, 
involving Muscle Groups XIII and XIV, is denied.

Entitlement to TDIU is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

